Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 1 of 30 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

Plaintiff,
vy. CASE NO. 3:20-cv- 1230-T-00,TRIS

$306,242.49 SEIZED FROM FIFTH
THIRD BANK BUSINESS ELITE
CHECKING ACCOUNT NUMBER
7450306241, TITLED TO NATL
ORTHOPEDIC INSTITUTE INC,
NATIONAL FAMILIY MEDICAL
CENTER;

$15,087.00 SEIZED FROM FIFTH
THIRD BANK ESSENTIAL CHECKING
ACCOUNT NUMBER 7450464370,
TITLED TO THE ZEUS AND ZEUS
TRUST;

$10,821.00 IN UNITED STATES
CURRENCY;

and

$4,850.00 IN UNITED STATES
CURRENCY,

Defendants.

 

VERIFIED COMPLAINT FOR FORFEITURE IN REM
In accordance with Rule G(2) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, Plaintiff, United States of
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 2 of 30 PagelD 2

America brings this complaint and alleges upon information and belief as
follows:
NATURE OF THE ACTION
1. This is a civil action in rem to forfeit to the United States the
following:
a. $10,821.00 in United States currency;
b. $4,850.00 in United States currency,
Cc. $306,242.49 seized from Fifth Third Bank Business Elite
Checking Account Number 7450306241, titled to Natl Orthopedic
Institute Inc, National Family Medical Center (NFMC); and
d. $15,087.00 seized from Fifth Third Bank Essential Checking Account
Number 7450464370, titled to The Zeus and Zeus Trust (Zeus and
Zeus Trust account);
(Defendant Funds).
THE DEFENDANTS IN REM
2. The Defendant Funds were seized in the Middle District of Florida,
and are in the Government’s custody as follows:
a. The Drug Enforcement Administration (DEA) seized
$10,821.00 and $4,850.00 in United States currency on February 12, 2020 in
Jacksonville, Florida and deposited the funds into the United States Marshals

Service Seized Asset Deposit Fund on February 18, 2020.
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 3 of 30 PagelD 3

b. On February 21, 2020, the Internal Revenue Service seized the
$306,242.49 and $15,087.00 from bank accounts pursuant to federal seizure
warrants issued by United States Magistrate Judge Patricia D. Barksdale in Case
Number 3:20-mj-1100-PDB. The funds were deposited into the Treasury Suspense
Account on March 24, 2020.

JURISDICTION AND VENUE

3, The Court has subject matter jurisdiction over this action pursuant
to 28 U.S.C. § 1345, which provides the Court with jurisdiction over all civil
actions commenced by the United States, and pursuant to 28 U.S.C. § 1355,
which provides the Court with jurisdiction over actions to recover or enforce
forfeitures.

4, This Court has in rem jurisdiction over the Defendant Funds
because pertinent acts giving rise to the forfeiture occurred in the Middle District
of Florida. 28 U.S.C. § 1355(b)(1){A).

5. Venue properly lies in the Middle District of Florida pursuant
to 28 U.S.C. § 1395(a), because the Defendant Funds were seized within
the Middle District of Florida, Jacksonville Division.

6. Because the Defendant Funds are in the government’s
possession, custody, and control, the United States requests that this Court

issue an arrest warrant in rem, upon the filing of the complaint, pursuant to
Case 3:20-cv-01350-HES-JRK Document 1 Filed 12/02/20 Page 4 of 30 PagelD 4

Supplement Rule G(3)(b)(1). Rule G(3)(b)(1) requires the Clerk to issue a
warrant of arrest in rem for defendant property if such property is in the
government’s possession, custody, or control.

7. After the Court issues the warrant of arrest in rem, the United
States will execute the warrant pursuant to 28 U.S.C. § 1355(d) and
Supplemental Rule G(3)(c).

STATUTORY BASIS FOR FORFEITURE

8. The Defendant Funds are subject to forfeiture to the United States,
pursuant to 21 U.S.C. § 881(a)(6), as proceeds traceable to the exchange of a
controlled substance and/or was intended to be exchanged for a controlled substance,
or was used to intended to be used to facilitate the distribution of a controlled
substance, in violation of 21 U.S.C. §§ 841 and 346.

9. The Defendant Funds are also subject to forfeiture to the United States,
pursuant to 18 U.S.C. § 981(a)(1)(A), in that the Defendant Funds were involved in
money laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)Q), in that they were
deposited into identified accounts by an individual knowing they were the proceeds of
unlawful activity in an effort to conceal or disguise the nature, source, ownership or
control of the proceeds. A “specified unlawful activity,” as defined by 18 U.S.C.
1956(c)(7)(A) includes any offense listed in 18 U.S.C. § 1961(1); this definition

includes the felonious manufacture, importation, receiving, concealment, buying,
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 5 of 30 PagelD 5

selling or otherwise dealing in a controlled substance of listed chemical (as defined in
section 102 of the Controlled Substances Act), punishable under any law of the United
States.” 18 U.S.C. § 1961(1)(@).

FACTS

10. Specific details of the facts supporting the forfeiture of the Defendant
Funds have been provided by Special Agent Peter J. Corigliano, Jr. (SA Corigliano),
Department of the Treasury, Internal Revenue Service — Criminal Investigation (IRS-
CI), who obtained the information through investigation, reviewing documents, and
communicating with witnesses and other law enforcement officers. This
investigation is being conducted jointly by the DEA, IRS-CI, the Jacksonville
Sheriff's Office, and the Department of Health and Human Services.
Information obtained because of the investigative effort of each agency is
being shared with agents from the other agencies.

11. The facts set forth below are not all the facts gathered by law
enforcement during the investigation. Rather, as required by Rule G(2)(f), this
complaint only contains sufficient facts to support a reasonable belief that the
government will be able to show by a preponderance of the evidence that the
Defendant Funds are subject to forfeiture, pursuant to 18 U.S.C. §§ 981(aj1(C)

and 981(a)(1)(A).
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 6 of 30 PagelD 6

12. SA Corigliano has been a Special Agent with IRS-CI for over 10
years. He is assigned to the Jacksonville, Florida office. SA Corigliano’s
responsibilities include the investigation of criminal violations of the Internal
Revenue laws (Title 26, United States Code), Bank Secrecy Act laws (Title 31,
United States Code), Money Laundering Control Act laws (Title 18, United
States Code, Sections 1956 and 1957), and related offenses.

13. SA Corigliano received extensive basic training at the Federal
Law Enforcement Training Center in Glynco, Georgia. This training covered
all aspects of financial investigations. He has been assigned to or has assisted
other special agents of IRS-CI in numerous investigations involving the
laundering of proceeds from various specified unlawful activities (SUAs), such
as public corruption, illegal gambling, wire fraud, mail fraud, healthcare fraud,
and drug trafficking, and the concealment of assets purchased with these
unlawful proceeds.

14. SA Corigliano is assigned to the DEA—Jacksonville District
Office as a Task Force Agent. As such, he investigates and is involved in the
prosecution of individuals engaged in the illegal trafficking and distribution of
narcotics and controlled substances, as well as complex financial crimes

related to narcotics trafficking.
. Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 7 of 30 PagelD 7

INVESTIGATION

15. | Stevey Lamont Barnes owns and operates the National Family
Medical Center (NFMC), located in Jacksonville, Florida.

16. The investigation has shown that NFMC is a medical facility
which Barnes has been using since approximately 2008 to facilitate the
distribution of Schedule II narcotics, in violation of 21 U.S.C. §§ 841 and 846.
Additionally, Barnes has been distributing diverted scheduled narcotics from
his residence since at least 2015.

17. Barnes was convicted on May 19, 2000, in the Circuit Court in
Duval County, Florida, of one charge of Schemes to Defraud and one charge
of Attempting to Practice Medicine without an Active License.

DEA Confidential Sources

18. SA Corigliano received information from DEA agents regarding
their debriefings of confidential sources, CS1 and CS2. These confidential
sources provided historical information and worked in a proactive capacity at
the direction of law enforcement.

19. Further, CS3 is an employee at the NFMC and was approached
by law enforcement seeking information regarding Stevey Lamont Barnes and

the NFMC. CS3 cooperated with law enforcement due to concern with the
. Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 8 of 30 PagelD 8

activity taking place at NFMC and at this point in the investigation appears to
have no connection with the unlawful activity occurring at NFMC.

The Narcotics Investigation

20. On May 15, 2019, CS1 contacted DEA agents and stated that
CS2 invited CS1 to meet with a doctor who was capable of diverting large
quantities of prescription narcotics. CS1 informed DEA agents that the initial
meeting would involve only a discussion of the diversion and sale of
prescription narcotics.

21. On May 15, 2019, DEA agents provided CS1 with an audio and
video recording device and instructed CS1 to gather intelligence and report
back.

22. Following the meeting with Barnes, CSI reported by phone to
the DEA agents that during the meeting, Barnes unexpectedly provided CS1
with two pill bottles containing what CS1 believed to be oxycodone. DEA
agents met with CS1 and recovered the audio/video recording device
containing the recording of the meeting between CS1, CS2, and Barnes and.
two prescription pill bottles containing 359, 30mg oxycodone pills.

23. Atalater interview, CS1 informed DEA agents that on the way
to Barnes’ residence, CS2 consistently referred to Barnes as a doctor and used

the term “Dr. Barnes.” CS2 informed CS1 that “Dr. Barnes” would be able to
Case 3:20-cv-01350-HES-JRK Document 1 Filed 12/02/20 Page 9 of 30 PagelD 9

provide CS1 with legitimate prescriptions for scheduled narcotics. CS2
informed CS1 that Barnes likes to use code names for the members of his drug
trafficking organization (DTO). CS2 informed CS1 that Barnes prefers to
utilize superhero names and that Barnes refers to himself as “Batman”, and to
CS2 as “Thor.”

24. CSI stated that at Barnes’ home, Barnes escorted CS1 and CS2
to a home theater room where they sat down to talk. During the meeting,
Barnes detailed the workings of his DTO. Barnes informed CS1 that he
owned a medical clinic and that several members of the DTO were provided
diverted narcotics by Bares to sell for profit. Barnes detailed the process by
which CS1 would become a patient at Barnes’ clinic. Barnes stated he would
ensure that CS1 would receive prescriptions for controlled substances from the
doctors at Barnes’ clinic.

25. CSI stated that Barnes unexpectedly provided CS1 three pill
bottles containing oxycodone pills, a schedule II controlled substance. Barnes
told CS1 that he expected to be paid $25 per pill for a total of $9,000 and that
the other members of the DTO were selling the pills for $30 to $35 each.
Barnes agreed to get CS1 into his clinic the following day to begin the process
of establishing a medical record that would allow CS1 to receive prescriptions

for scheduled narcotics, which CSI would later sell. Barnes told CS1 that
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 10 of 30 PagelD 10

steps would be taken to ensure that CS1 would obtain prescriptions for
scheduled narcotics in a manner which would not alert law enforcement.

26. DEA agents reviewed the audio and video of the meeting on
May 15, 2019, between CS1, CS2, and Barnes. During the review of the
recording, DEA agents corroborated what the information CS1 provided
about the meeting.

27. One of the pill bottles provided by Barnes to CS1 had a partially
scratched off label remaining on it. DEA agents observed that the partial label
from the bottle showed that the prescription was written to a patient named G.
A. and the prescription number of XXXX8183. Utilizing the Florida
prescription monitoring program database, DEA agents were able to
determine that Dr. J. B., who is employed by Barnes at NFMC, prescribed
30mg Oxycodone to G.A. on May 13, 2019. The schedule II narcotic,
Oxycodone 30mg, that was prescribed to G.A. at NFMC is the same
medication and dosage that were provided to CS1 by Barnes on May 15, 2019.

28. On May 16, 2019, DEA agents instructed CS1 to go to NFMC
for CS1’s initial appointment in order to begin the process of obtaining
prescriptions for scheduled narcotics as Barnes had detailed the previous

night.!

 

1 As discussed further below, CS1 scheduled several other visits to NFMC. Before each visit, DEA
agents determined he/she had no contraband and also confirmed the occurrence of the meetings as

10
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 11 of 30 PagelD 11

29. DEA agents later interviewed CSI and he reported that on May
. 16, 2019, he walked into the doctor’s office, was greeted by Barnes and began

filling out standard medical paperwork. CSI stated that all of the staff in the
office referred to Barnes as a doctor. CS1 informed Barnes that CS1 could pay
Barnes $1,500 now as a show of good faith, but Barnes told CS1 to pay him
later. Barnes informed CS1 that the visit would cost $500 cash and asked CS1
when CS1 would be paying for the pills CS1 received from Barnes the
previous evening at Barnes’ house.

30. CSI, at the instruction of DEA agents, returned to NFMC on
May 20, 2019 for a follow-up appointment he/she had scheduled on May 16,
2020. DEA agents provided CS1 with $1,500 in official funds for the purpose
of paying NFMC’s fee to see the doctor.’

31. CSI reported to DEA agents in a later interview that on
on May 20, 2019, CS1 returned to NFMC for an appointment with the doctor.
Prior to seeing the doctor, Barnes pulled CS1 aside and instructed CS1 on
what to say to the doctor regarding pain medication. CS1 paid the nurse at the

NFMC $500 for the visit prior to meeting with the doctor.

 

well as the substance of the meetings through audio/video recordings and through surveillance.

2 DEA agents later recovered the remaining official funds of $1,000 from CS1 after payment of $500 to
the NFMC for the doctor visit.

11
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 12 of 30 PagelD 12

32. CS1 was seen by Dr. J.B., the same doctor who prescribed the
medication provided to CS1 by Barnes on May 15, 2019 at their initial
meeting at Barnes’ residence. CS1 reported the doctor asked about a prior car
accident and some basic health history but did not review an MRI or conduct
any type of range of motion diagnosis. Following the visit, CS1 observed
Barnes instruct Dr. J.B. what to prescribe the CS1.

33. DEA agents instructed CS1 on May 21, 2019, CS1 to place a
recorded phone call to Barnes. DEA agents reviewed the recording of the
phone call between CS1 and Barnes. During the phone call, Barnes and CS1
discussed, in coded language, the going retail prices of diverted prescription
narcotics. Barnes informs CS1 that other members of the DTO are selling
oxycodone and having no problem selling pills for over $30 per pill. Barnes
tells CS1 that he sells the pills at a bulk price of $25 each so that he does not
have to deal with one on one sales.

34. On May 23, 2019, DEA agents directed CS1 to meet with Barnes
at NFMC in order to pay Barnes for a portion of the money CS1 owed to
Barnes for the pills he provided to CS1 on May 15, 2019 at Barnes’ house.

35. Prior to the meeting, DEA agents provided CS1 with $7,000 in
official funds. CS1 reported to DEA agents after the meeting that on May 23,

2019, CS1 met with Barnes at the NFMC for the purpose of paying Barnes

12
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 13 of 30 PagelD 13

$7,000 in official funds for the oxycodone pills that Barnes provided CS1 on
May 15, 2019.

36. CSI] stated that during the meeting with Barnes, Barnes informed
CS1 that CS1 needs to come into the NFMC every month to “show his/her
face” so that the medical record would look legitimate. CS1 stated that CS1
handed Barnes $7000 cash and that Barnes accepted the payment for the
oxycodone pills. CS1 stated that Barnes discussed the price at which the CS1
was selling the pills and that Barnes told CS1 that he knew he would be able to
sell the pills easily.

37. CSI stated Barnes informed CS1 that Barnes could provide CS1
with five more bottles of pills later in the day and informed CS1 that CS1
could pay him the remainder of the money owed the following week.

38. OnJune 10, 2019, DEA agents directed CSI to meet with Barnes
at NFMC in order to pay Barnes $2,000, which was the remainder of the
money owed to Barnes for the pills he provided on May 15, 2019. CS1 was
provided with $2,000 in official funds for the purpose of payment to Barnes.

39. OnJune 10, 2019, DEA agents conducted a debriefing interview
of CS1 who stated that on June 10, 2019, he/she met with Barnes at the

NFMC and paid him $2,000 in official funds. CS1 informed Barnes that it was

13
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 14 of 30 PagelD 14

the remainder of the money for the pills CS1 received from Barnes on May 15,
2019. BARNES accepted the money.

40. On September 10, 2019, DEA agents interviewed CS2, a former
member of the Barnes DTO. CS2 stated that CS2 met Barnes through a
mutual friend and knows Barnes to be the owner of the NFMC. CS2 had
been receiving prescriptions for high amounts of opioids and benzodiazepines
on a monthly basis for the last 7-8 years as a patient of the NFMC, which was
corroborated utilizing the Electronic-Florida Online Reporting of Controlled
Substances (EFORCSE) database.

41. CS2 stated that Barnes diverts scheduled narcotics prescribed at
NFMC to a network of distributors including CS2. The diverted narcotics are
from prescriptions issued by doctors at NFMC to patients who then fill them
at different pharmacies and return the diverted pills to Barnes. CS2 is privy to
this information through conversations with Barnes and through picking up
diverted scheduled narcotics from Barnes at Barnes’ residence and selling
them for profit for approximately the past four and one-half years.

42. On January 6 and 9, 2020, DEA agents interviewed CS3, an
employee at the NFMC. CS3 has been employed by Barnes at the NFMC

from September 2018 to present. Because of CS3’s employment and position

14
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 15 of 30 PagelD 15

at the NFMC, CS3 possess intimate knowledge of the workings of the NFMC
and activities of Barnes.

43. CS3 stated Barnes refers to himself as “Dr. Barnes” and portrays
himself as a doctor to pharmacists and patients. CS3 stated Barnes, acting as a
doctor, has seen patients on several occasions and Barnes will dress in medical
attire, such as scrubs when seeing patients. CS3 stated that Barnes, when
acting as a doctor, will personally write prescriptions for patients, and, later, a
real doctor would sign the prescriptions without seeing the patient.

44, (CS3 stated that NFMC does not take patient referrals from
outside doctors and will not take walk-in patients. CS3 stated the same people
were always patients at NFMC. They came on a monthly basis, and were all
related to Barnes or knew Barnes him on a personal level. CS3 stated that
many of the patients provided services for Barnes, such as construction work,
plumbing services, car services, etc., in order to get access to the clinic. Barnes
referred to the people whom he allowed to come to the NFMC as “family” or
“the family.”

45. (CS3 stated that in early 2019, an insurance provider listed the
NFMC as a medical provider in network on their website. The NFMC began
getting calls from potential new patients, which bothered Barnes because

Barnes does not accept patients he does not know. Barnes eventually called

15
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 16 of 30 PagelD 16

the insurance company and asked to be removed from the network provider
list in order to avoid walk-ins or new patients.

46. (CS3 stated that in order to see the doctor, patients must pay a
$500 cash fee to the NFMC, unless they provide services to Barnes in lieu of
payment. Many of the patients are on Medicare or Medicaid and yet still pay
the $500 fee to see the doctor. CS3 stated the cash payment is received during
the intake phase and is collected by CS3.

47, CS3 stated many patients come to the office together in the same
vehicle and know each other personally. CS3 stated that these patients initially
attempted to hide the fact that they had come for appointments as a group but,
as time passed, began to speak openly in front of CS3 about their relationship.
Patients, at times, also see the doctor and then have a friend or associate bring
the $500 fee at later time before they receive their prescriptions.

48. CS3 stated that the vast majority of the patients who are seen at
NFMC receive prescriptions for large quantities of controlled substances
including opioids, amphetamines, and benzodiazepines.

49. (CS3 has observed, on multiple occasions, Barnes ordering
doctors at the NFMC to change prescriptions when patients have complained

about their dosage being reduced. CS3 stated that Barnes’ wife, told CS3 that
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 17 of 30 PagelD 17

Dr. J.B. left the clinic because he was tired of Barnes bullying him into
changing prescriptions.

50. CS3 stated that C.B.C., a former patient of NFMC, died of a
drug overdose in December 2018. DEA agents were able to locate a C.B.C.,
in the DAVID database, who died on December 26, 2018. Utilizing the
EFORCSE database, SA Corigliano reviewed a report and was able to
corroborate that C.B.C. was a patient at the NFMC, where he regularly
received prescriptions for large quantities of multiple controlled substances |
including oxycodone, morphine, and alprazolam.

51. An official at the Jacksonville Sheriffs Office (JSO) informed
DEA agents that C.B.C. died on December 26, 2018, of a drug overdose.
DEA agents obtained and reviewed the investigation report, medical
examiners report, and crime scene photographs.

52. The medical examiner’s report, based on a December 27, 2018
autopsy, revealed that C.B.C. died of “Multiple drug toxicity (Morphine,
Oxycodone).”

53. DEA agents reviewed the crime scene photographs taken by JSO
and were able to identify several pill bottles on the dresser in which the body

of C.B.C. was located. One bottle was a prescription for 60, 100mg morphine

17
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 18 of 30 PagelD 18

pills prescribed by Dr. R. K., who worked at NFMC and filled on December
10, 2018.

54. DEA agents conducted a review of the EFORCSE database
which showed that C.B.C. had been prescribed both morphine and oxycodone
at the NFMC by Dr. R.K. and Dr. W.M.

55. On January 22, 2020, CS1 was contacted by Barnes via text
message. In the text messages, which your affiant has reviewed, Barnes tells
CS1 “The contractors are at the house, call b4 coming.” In prior meetings
between CS1 and Barnes, Barnes has used coded language and referred to
bottles of prescription narcotic pills as “contracts.”

56. On January 23, 2020, CS1 placed a recorded phone call, in the
presence of DEA agents, to Barnes to coordinate a time and place for CS1 to
pick up diverted prescription narcotics from Barnes. During the phone call,
Barnes informed CS1 that he has four “packages” for CS1 and will meet CS1
at Barnes’ residence in twenty minutes.

57. Following CS1’s meeting with Barnes on January 23, 2020, DEA
agents recovered two prescription pill bottles containing 453, 30mg oxycodone
pills from CS1. In a debriefing interview of CS1, DEA agents learned that on

January 23, 2020, CS1 met with Barnes at Barnes’ residence. CS1 stated that

18
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 19 of 30 PagelD 19

Barnes provided CS1 with two pill bottles containing a large quantity of pills,
and Barnes removed the labels prior to handing the bottles to CS1.

58. DEA agents reviewed the audio and video recording of this
meeting and observed and heard the following. CSI entered Barnes’ residence
and sat with Barnes, who proceeded to divide pills from four separate
prescription bottles into two bottles. Barnes then removed the labels from the
exterior of the pill bottles and told CS1 that the price was $25 per pill. Barnes
informed CS1 that he has more pills when CS1 needs them and that he diverts
the prescriptions that his mother in-law receives. Barnes then gave CS1 453
oxycodone 30mg pills. CS1 asked Barnes about the new doctor working at the
NFMC. Barnes stated that the new doctor, Dr. K., does exactly what Barnes
needs and does not ask any questions. Barnes further stated that if CS1
continues to come to the NFMC that Barnes can ensure CS1 receives
prescriptions for amounts of 120 oxycodone pills instead of the 90 count that
CSI has been receiving.

59. DEA agents observed that the label on one of the pill bottles
given to CS1 by Barnes had not been completely removed by Barnes and the
patient name, M.P., and a partial prescription number was still visible.
Utilizing the Florida prescription monitoring program database, DEA agents

determined that Dr. O. K., employed by Barnes at the NFMC, prescribed 120

19
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 20 of 30 PagelD 20

30mg Oxycodone to M.P. on January 13, 2020, with a matching prescription
number. The schedule II narcotic, Oxycodone 30mg, prescribed to M.P. at
NFMC is the same medication and dosage provided to CS1 by Barnes at their
meeting on January 23, 2020.

60. On February 12, 2020, law enforcement officers executed a
federal search warrant at Barnes residence at Carbondale Drive North,
Jacksonville, Florida. During the search, law enforcement seized several
prescription bottles in the name of a non-resident of the Carbondale Drive
address throughout the residence. They also seized $10,281.00 (part of the
Defendant Funds) from inside a black brief case belonging to Barnes, and
several firearms located throughout the residence.

61. Upon Barnes’ departure from the residence, law enforcement
officers conducted a traffic stop on the vehicle he was driving. They arrested
Barnes on an active state arrest warrant for Trafficking More than Seven
grams of Oxycodone. That case remains pending in state court. The law
enforcement officers located a total of $4,850.00 (also part of the Defendant
Funds) from a briefcase inside the vehicle and Barnes’s pants pockets. The
majority of the currency consisted of $20 bills and was bundled with rubber

bands.

20
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 21 of 30 PagelD 21

62. On February 21, 2020, agents obtained seizure warrants for the

Fifth Third bank accounts described in paragraph 1 a. above.
FINANCIAL INVESTIGATION

63. Insummary of the financial investigation described below, SA
Corigliano has learned that the Subject Funds are the proceeds of, and/or
where used to facilitate, the illegal distribution of Schedule II narcotics—
illegally prescribed pain pills. The overwhelming majority of patients at
NFMC used the facility to illegally obtain prescription drugs. They paid
Barnes and NFMC hundreds of dollars in cash for each appointment and
members of Barnes’ drug trafficking organization also returned proceeds from
the sale of illegal narcotics back to Barnes. Further, Barnes structured the cash
he received through the NFMC Account and through the Zeus and Zeus Trust
account.

Interview of CS3

64. On February 12, 2020, SA Corigliano along with a JSO
Detective, interviewed CS3, the employee of NFMC, regarding the financial
activities of Barnes and the NFMC.

65. CS3 reported that, on average, ten patients per day arrive at
NFMC to obtain prescriptions for large quantities of controlled substances

including opioids, amphetamines, and benzodiazepines. These patients pay

21
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 22 of 30 PagelD 22

$400 to $500 in cash per visit, with the majority required to pay $500 per visit.
CS3 stated that there might be one patient per week not receiving a
prescription for pain pills. CS3 stated the NFMC on average has $5,000 cash
at the end of the day from the daily patients.

66. CS3 stated the patients are required to pay the cash regardless of
whether they possess insurance. Almost without exception, if the patient does
not make the cash payment, he or she will not receive a prescription for the
pain pills; however, CS3 is aware of some patients who did not pay cash but,
rather, provided some type of service for Barnes. CS3 specifically mentioned a
patient named C.G. who worked on a wall at Barnes’ residence.

67. CS3 was unaware of any records NFMC and Barnes retain to
track cash payments made by patients for prescription pain pills. CS3 stated
that there is a calendar/scheduling book showing which patients are seen each
day. CS3 stated the patient’s files contain a small sticker that shows how
much cash the patient is to pay for the visit.

68. CS3 is unaware of Barnes tracking these payments on any
written ledger or on a computer.

69. (CS3 stated he/she had conversations with Barnes wherein Barnes
stated he expects to bring in $5,000 cash each day. CS3 stated at the end of

each day, Barnes takes the cash and places it in a small zippered bank bag,

22
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 23 of 30 PagelD 23

which he then places in a black bag. Barnes leaves the NFMC each day with
the cash.

70. SA Corigliano asked CS3 whether Barnes kept cash at his
residence. CS3 said that after the first week of his/her employment, they went
to Barnes’ residence where he/she was paid $800 cash.

71. CS3 was aware of Barnes having bank accounts at Fifth Third
Bank. CS3 provided me with a paycheck to review, which was drawn on Fifth
Third Bank account number 7450306241, titled to National Family Medical
Ct., National Orthopedic Institute, Inc. CS3 was also aware of Barnes having
an account titled Zeus and Zeus Trust. CS3 overheard Barnes in a phone
conversation in which Barnes explained that Zeus and Zeus Trust is related to
the building housing the NFMC. Barnes said on the phone that Zeus and
Zeus Trust exists because people do not want him owning a building on Beach
Boulevard, so he needed to put it under the Zeus and Zeus Trust name.
Additionally, CS3 could not think of a reason for cash from the NFMC
business being deposited into the Zeus and Zeus Trust bank account. CS3 has

never deposited cash on behalf of Barnes.

 

3 The bank statements and signature card state that the account name is Natl Orthopedic Institute Inc,
National Family Medical Center. The checks drawn from this same account show the account name
as National Family Medical Ct., National Orthopedic Institute, Inc.

23
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 24 of 30 PagelD 24

Search Warrant at the NFMC

72. On February 12, 2020, investigating law enforcement officers
executed a federal search warrant at the NFMC. Computers, documents, and
other items were seized as evidence. The evidence seized included, among
other things, the NFMC calendar/scheduling book described by CS3, which
lists patients seen each day. SA Corigliano reviewed the NFMC
calendar/scheduling book from January 1, 2019 through February 11, 2020.
Based on the review, he was able to determine the NFMC averaged
approximately nine patients per business day.

$306,242.49 seized from Fifth Third Bank Business Elite Checking
Account Number 7450306241, titled to Natl Orthopedic Institute
Inc, National Family Medical Center; (NFMC Account)

73. The NFMC account was opened on or about June 10, 2011. The
signor on the account is Stevey Barnes.

74. As background, a review of account activity for the period
September 15, 2018 to January 7, 2020, revealed 71 cash deposits totaling
$470,274.00. During the period of February 22, 2019 through January 7,
2020, $326,890.00 in cash deposits were made into the NFMC Account.
There were a few checks deposited into the account during this period,

primarily from insurance companies; however, the overwhelming majority of

24
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 25 of 30 PagelD 25

the deposits into the NFMC Account consisted of cash deposits derived from
the sale of illegal narcotics.

75. As of February 12, 2020, there was approximately $306,242.49
left in the account. These funds, consisting of criminal proceeds, are subject to
forfeiture as fungible property under 18 U.S.C. § 984.

76. Insummary, as previously noted above, CS3 stated essentially the
only patients seen at NFMC came for prescriptions for pain medications. They
paid $400 - $500 cash each visit to receive a prescription. CS3 indicated there
was roughly only 1 out of approximately 45 patients seen at the clinic each
week not receiving a prescription for pain pills. CS1 detailed how Barnes
diverted narcotics through the NFMC by making it appear as though the cash
was from a legitimate doctor/patient relationship. In undercover meetings
conducted by CS1 and CS2, Barnes is heard and or observed discussing his role
as the owner and operator of the NFMC and the means by which Barnes was
able to divert scheduled narcotics and ensure that patients are prescribed large
quantities of prescription narcotics without alerting law enforcement. During
an undercover meeting with CS1, Barnes was heard and or observed informing
CS1 that each visit with the doctor would cost $500 cash. On two separate
occasions (May 23, 2019 and June 10, 2019) CS2 met with Barnes at the

NFMC to make cash payments to Barnes for oxycodone pills Barnes provided

25
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 26 of 30 PagelD 26

to CS2 on May 15, 2019. The payments consisted of a $7,000 cash payment on
May 23, 2019 and a $2,000 cash payment on June 10, 2019.

77. Also, as discussed above, CS3 reported that NFMC did not keep
records of cash received from patients. Based on your affiant’s knowledge and
experience in reviewing business records, it is unusual for a business to not
keep detailed payment records to track business income for taxation purposes.
Furthermore, lax business record keeping is often a tactic utilized to conceal
illegitimate business activity to make it more difficult for investigators to
identify ill-gotten gains. Without CS3 detailing the way he/she can track the
patient’s payment, it would be difficult at best to identify the amount of a cash
payment made by a patient for the prescription pain pills.

78. These factors, in addition to the other evidence developed during this
investigation, establishes probable cause to believe that the cash deposited into
the NFMC Account consisted of proceeds of the diversion of controlled
substances in violation of 21 U.S.C. § 841 and also that the funds were
involved in money laundering. The deposits were made into the NFMC,
presenting as the account of a legitimate medical clinic, to conceal the true

source of the cash being deposited into the account, in violation of the 18

26
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 27 of 30 PagelD 27

U.S.C. § 1956(a)(1)(B)G). Thus, the funds are subject to civil forfeiture,
pursuant to 21 U.S.C. §§ 881(a)(6) and 18 U.S. C. § 981 (a)(1)(A), respectively.
79. Pursuant to 18 U.S.C. § 984, all of the funds remaining in this
account up to $326,890.00 are subject to civil forfeiture. This is so because
section 984 provides that in any civil forfeiture in which the subject property
consists of funds deposited in an account in a financial institution, any identical
property found in the same account as the property involved in the offense that is
the basis for the forfeiture shall be subject to forfeiture to the extent the funds
involved in the offense were located in the year preceding the seizure.
$15,087.00 seized from Fifth Third Bank Essential Checking
Account Number 7450464370, titled to The Zeus and Zeus Trust;
(Zeus and Zeus Trust account).
80. The Zeus and Zeus Trust Account was opened on or about
October 15, 2012. The signor on the account was listed as Stevey Barnes. On
or about March 23, 2016, Frankie Barnes was added as an authorized signor.
81. SA Corigliano reviewed the account activity from September 15,
2018 to January 7, 2020, and observed 6 cash deposits totaling $15,087.00.
These were made on May 16, 2019, May 22, 2019, May 23, 2019, September
14, 2019, September 23, 2019, and September 25, 2019. During his review of

the bank records of the NFMC Account and the Zeus and Zeus Trust Account

27
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 28 of 30 PagelD 28

4370, SA Corigliano observed that Barnes would, at times, split cash deposits
between the NFMC Account and the Zeus & Zeus Trust Account.

82. As previously mentioned, CS3 could think of no reason for cash
from the NFMC business, which by its nature was illegal, being deposited into
the Zeus and Zeus Trust account. Also, as mentioned above, CS3 overheard
Barnes talking on the phone that Zeus and Zeus Trust is related to the building
the NFMC is located in and that Barnes said on the phone that Zeus and Zeus
Trust exists because people do not want him owning a building on Beach
Boulevard, so he needed to put it under the Zeus and Zeus Trust name.

83. Based on these factors, in addition to the other evidence
developed during this investigation, SA Corigliano believes the Zeus & Zeus
Trust Account also was being utilized to receive deposits of drug proceeds.
Therefore, probable cause exists for forfeiture $15,087.00 seized from the Zeus
& Zeus Trust Account, pursuant to 21 U.S.C. § 881(a)(6) and also pursuant to
18 U.S.C. § 981(a)(1)(A) as laundered funds, in violation of 18 U.S.C. §
1956(a)(1)(B)(i), since the funds were deposited into this account to disguise
their source and origin.

CONCLUSION
WHEREFORE, pursuant to Supplemental Rule G, Plaintiff, United States of

America, requests that this Court initiate a process of forfeiture against the Defendant

28
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 29 of 30 PagelD 29

Funds, and duly notice all interested parties to appear and show cause why the

forfeiture should not be decreed.

The United States further requests that the Court order the Defendant Funds

forfeited to the United States for disposition according to law, and that the United

States have such other relief as this case may require.

Dated: December on , 2020

Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney

By: (Forinie A. bison

 

BONNIE A. GLOBER

Florida Bar No. 0748307
Assistant United States Attorney
300 N. Hogan Street, Suite 700
Jacksonville, Florida 32202
Telephone: (904) 301-6300
Facsimile: (904) 301-6310
E-mail: bonnie.glober@usdoj.gov

29
Case 3:20-cv-01350-HES-JRK Document1 Filed 12/02/20 Page 30 of 30 PagelD 30

VERIFICATION

Pursuant to 28 U.S.C. § 1746, I, Peter J. Corigliano, Jr., declare under
the penalty of perjury, that I am a Special Agent with United States Department of
the Treasury, Internal Revenue Service - Criminal Investigation. I have read the
foregoing Verified Complaint for Forfeiture in Rem and know the contents thereof,
and that the matters contained in the Verified Complaint are true to my knowledge
and belief.

T have acquired my knowledge in this matter through my personal experience,
observation, and investigation, and through information conveyed to me by other
law enforcement officers, as well as information contained in the official files and
records of the United States.

Executed this_2_ day of _December 2020.

or

PETER J. CORIGLIANO, JR.
Special Agent
Internal Revenue Service

 

30
Case 3:20-cv-01350-HES-JRK Document 1-1 Filed 12/02/20 Page 1 of 1 PagelD 31
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as ridleskiel) except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating

®©JIS 44 (Rev. 12/07)

the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 

I. (a) PLAINTIFFS
UNITED STATES OF AMERICA

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorney’s (Firm Name, Address, and Telephone Number)
AUSA Bonnie A. Glober, U.S. Attorney's Office, 300 N. Hogan Street,
Suite 700, Jacksonville, FL 32202 (904) 301-6300

 

DEFENDANTS = 4: QO-CV-1 9 20-0 “4 O-S RK
$306,242.49 seized from Fifth Thips BR DEDsiBss Elite Shabting

Account Number 7450306241, et
Tt

County of Residence of First Listed Defe ant | se
(IN US, PLAINTIFF CASES ONY)? TRE! O
SES, USE THE Loca fin oF AE
NOTE: INLAND CONDEMNATION CASES, USE THE L oN Oo
LAND INVOLVED.

mh

JIN

 
    

\

   

Attorneys (If Known)

Nah-Deh Simmons, Esquire, P.O. Box 41083, Jacksonville, FL
32203-1083 (904) 545-9044

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES Pisce an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Kl U.S. Government O 3 Federal Question PIF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O 1 © 1 Incorporated or Principal Place o4 04
of Business In This State
O2 US. Government O 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 05
Defendant (Indicate Citizenship of Parties in Item 111) of Business In Another State
Citizen or Subject of a O3 OC 3 Foreign Nation o6 oO6
Foreign Country
IV. NATURE OF SUIT (Place an “Xx” in One Box Only)
[ CONTRACT - : TORTS FORFEITURE/PENALTY BANKRUPTCY OTUER STATUTES _i ]
G 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 610 Agriculture 0 422 Appeal 28 USC 158 1 400 State Reapportionment
O 120 Marine 0 310 Airplane © 362 Personal Injury - © 620 Other Food & Drug OG 423 Withdrawal 0 410 Antitrust
0 130 Miller Act O 315 Airplane Product Med. Malpractice | (X 625 Drug Related Seizure 28 USC 157 © 430 Banks and Banking
& 140 Negotiable Instrument Liability 365 Personal Injury - of Property 21 USC 881 G 450 Commerce
0 150 Recovery of Overpayment | 320 Assault, Libel & Product Liability O 630 Liquor Laws [PROPERTY RIGHTS 0 460 Deportation
& Enforcement of Judgment Slander G 368 Asbestos Personal = [0 640 R.R. & Truck 820 Copyrights O 470 Racketeer Influenced and
0 151 Medicare Act © 330 Federal Employers’ Injury Product 0 650 Airline Regs. © 830 Patent Corrupt Organizations
C152 Recovery of Defaulted Liability Liability 0 660 Occupational 840 Trademark 0 480 Consumer Credit
Student Loans 340 Marine PERSONAL PROPERTY Safety/Health 1 490 Cable/Sat TV
(Excl. Veterans) O 345 Marine Product OG 370 Other Fraud O 690 Other _ O 810 Selective Service
© 153 Recovery of Overpayment Liability * € 371 Truth in Lending . LABOR TAL SE {JO 850 Securities‘/Commodities/
of Veteran's Benefits G 350 Motor Vehicle OG 380 Other Personal O 710 Fair Labor Standards 0 861 HIA (1395ff) Exchange
© 160 Stockholders’ Suits CG 355 Motor Vehicle Property Damage Act 0 862 Black Lung (923) © 875 Customer Challenge
7 190 Other Contract Product Liability O 385 Property Damage G 720 Labor/Mgmt. Relations [0 863 DIWC/DIWW (405(g)) 12 USC 3410
1 195 Contract Product Liability [0 360 Other Personal Product Liability O 730 Labor/MgmtReporting 0) 864 SSID Title XVI 0 890 Other Statutory Actions
(_196 Franchise Inj & Disclosure Act C1 865 RS) (405(x) O 891 Agricultural Acts
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 740 Railway Labor Act FEDERAL TAX SUITS O 892 Economic Stabilization Act
O 210 Land Condemnation CG 441 Voting J] $10 Motions to Vacate |( 790 Other Labor Litigation OC 870 Taxes (U:S. Plaintiff © 893 Environmental Matters
© 220 Foreclosure O 442 Employment Sentence G 791 Empl. Ret. Inc. or Defendant) O 894 Energy Allocation Act
O 230 Rent Lease & Ejectment | 443 Housing/ Habeas Corpus: Security Act 0 871 IRS—Third Party (7 895 Freedom of Infonnation
©) 240 Torts to Land Accommodations $30 General 26 USC 7609 Act
O 245 Tort Product Liability G 444 Welfare (J) 535 Death Penalty IMMIGRATION GO 900Appeal of Fee Determination
© 290 All Other Real Property |(1 445 Amer, w/Disabilities- (9 540 Mandamus & Other [0 462 Naturalization Application Under Equal Access
Employment 1 550 Civil Rights OG 463 Habeas Corpus - to Justice
CO 446 Amer. w/Disabilities - [0 555 Prison Condition Alien Detainee OF 950 Constitutionality of
Other O 465 Other Immigration State Statutes
G 440 Other Civil Rights Actions
V. ORIGIN (Place an “X" in One Box Only) Appeal to District
X1 Original CO) 2 Removed from () 3. Remanded from (3 4 Reinstatedor O 5 Transferred from +) 6 Multidistrict OO 7 iv Be from
Proceeding State Court Appellate Court Reopened (speci) istrict Litigation ludem : vt
wudement

 

VI. CAUSE OF ACTION

VIL REQUESTED IN

Brief description of cause:
civil forfeiture in rem

CJ] CHECK IF THIS IS A CLASS ACTION

 

MA)

DEMAND $

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
21 U.S.C. 841 and 846; 18 U.S.C. 981(aytt

CHECK YES only if demanded in complaint:

 

 

 

 

 

COMPLAINT: UNDER F.R.C.P. 23 JURY DEMAND: [Yes No
VII RELATED CASE(S) Sei
IF ANY (See instructions): SUDGE DOCKET NUMBER
Pina eee
RECEIPT # AMOUNT APPLYING IFP JUDGE 2O MAG. JUDGE R K
